Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 6, 2010 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors ePhoto Image, Inc. Shunyi County, Beijing, China To Whom It May Concern: Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC) hereby consents to the use in the Form S-1/A, Registration Statement under the Securities Act of 1933, filed by ePhoto Image, Inc. Amendment No. 1, of our report dated August 28, 2009, relating to the financial statements of ePhoto Image, Inc., a Nevada Corporation, as of and for the periods ending April 30, 2009 and 2008 and for the period from September 30, 2007 (inception) to April 30, 2009, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
